McCLELLAN, C. J.
“A master or employer is not bound to specify, at the time, his grounds for the dismissal of a servant or employe; and if he places the dismissal on one ground he will not be estopped to set up another and different ground, which existed at the time of the discharge, and constituted a legal cause for such dismissal, although this cause was not then known to the master. Or, to state the same proposition in the words of Mr. Addison, in his work oh Contracts (2 Vol, Sec. 890) : “If a justifying cause for the dismissal exists, the master may avail himself of it as a defense to an action, although it may not have formed the ground for dismissal, and although the master may not have known of its existence at the time he discharged the servant.” — Wood on Master and Servant, Sec. 119 and note, Secs. 121, 140, 155; Strauss v. Meertief, 64 Ala. 299; Bass Furnace Co. v. Glasscock, 82 Ala. 452; Jones v. Field, 83 Ala., 445; Troy Fertilizer Co. v. Logan, 90 Ala. 325, 330. It was, therefore, no objection to the fourth plea that it failed to aver that the plaintiff was discharged for and on account of his misconduct therein 'set up: The existence of that ground for. dismissing him was a defense to the action, without averment or proof that it was the moving cause to his dismissal, and the city court erred in sustaining the demurrer to the plea.
We are unable to affirm that this error involved no prejudice to the defendants. The amendment of the plea, which the ruling necessitated, had the effect, of course, of imposing an additional burden of proof upon them, and the jury, on the case as developed in the evidence, might well have found that plaintiff had been guilty of the misconduct laid in the plea, but that his discharge was for other reasons, and thus have found against defendants for that while the original plea had been proved, the amended plea had not been established. Of *614the defense alleged in the original 4th plea the defendants did not hare the benefit under the other pleas, since all those averred, and, under the ruling in question of the trial court, had to aver, that the plaintiff was discharged because of this misconduct.
We are of opinion that the testimony adduced by the plaintiff as to what occurred between him and the witness Loeb in New York with reference to the Nabb contract, was within the wide range which evidence 'to show the bias of witnesses is allowed to cover, and that the court did not err in admitting' it.
We deem it unnecessary to discuss other rulings of the city court assigned as errors, since.what we have said will-suffice for the purposes of another trial.
Reversed and remanded.